Citation Nr: 1618794	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-15 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a cervical spine condition.

6.  Entitlement to service connection for a low back condition.

7.  Entitlement to service connection for bilateral upper extremity radiculopathy, including as secondary to a cervical spine or low back disorder.

8.  Entitlement to service connection for bilateral lower extremity radiculopathy, including as secondary to a cervical spine or low back disorder.

9.  Entitlement to service connection for bilateral upper extremity neuropathy, including as secondary to a cervical spine or low back disorder.

10.  Entitlement to service connection for bilateral lower extremity neuropathy, including as secondary to a cervical spine or low back disorder.

11.  Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board has recharacterized the Veteran's claim of service connection for a psychiatric disorder broadly to include all psychiatric disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2015, the Board remanded the Veteran's claims for further development.  His case has returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was previously before the Board in October 2015, at which time the Board instructed the AOJ to schedule the Veteran for VA examinations to address the nature and etiology of his claimed disabilities.  The Veteran failed to report for the examinations; however, in February 2016, the Veteran's brother advised the RO the Veteran was unable to keep his appointment because of his "condition" and his wife's illness.  His brother also stated that, although he requested that his appointments be rescheduled, the VAMC did not contact him to do so.  In these circumstances, re-scheduling the previously requested examinations seems reasonable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records concerning the Veteran's treatment for any of the conditions for which he seeks service connection.

2.  After the above development has been completed to the extent possible, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his cervical spine, low back, left knee, and psychiatric disorders, as well as any disorders affecting his bilateral lower extremities and bilateral upper extremities (i.e., neuropathy or radiculopathy).  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Following a review of the claims file, the examiner should provide an opinion regarding the following:

Spinal Disorders and Associated Symptoms

(a)  Identify any cervical spine or low back disability found to be present, as well as any radiculopathy or neuropathy affecting the bilateral upper or bilateral lower extremities.

(b)  For each cervical spine or low back disorder found, state whether it is at least as likely as not that the condition was caused by the Veteran's claimed accidents or injuries incurred in service.  

(c)  If the examiner finds that the Veteran has a cervical spine or low back disorder that was incurred in or caused by service, the examiner should state whether it is at least as likely as not that any radiculopathy or neuropathy affecting the upper or lower extremities is caused or aggravated by the service-connected cervical spine or low back disability.  

In providing the requested opinions, the examiner should consider and address the Veteran's lay statements regarding the injuries he sustained in service and the onset of his symptoms, including his reports of having injured his right shoulder and back when he fell from the second story of his barracks.  The opinion also should discuss any other factors that would indicate the origins of any present cervical and/or lumbar spine disorder.  

Left Knee Disorder

(a)  Identify any left knee disorder found to be present.

(b)  For each left knee disorder found, state whether it is at least as likely as not that the condition was caused by the Veteran's claimed accidents or injuries incurred in service, including the role any retained metal fragment has played in any current disability.  

In providing the requested opinions, the examiner should consider and address the Veteran's lay statements regarding the injuries he sustained in service and the onset of his symptoms, including his reports of having injured his left knee in a training exercise involving live ammunition in which a mortar shell exploded.  See September 2010, October 2010 & July 2015 Written Statements.  The examiner should also consider and address the 1995 and June 2012 radiology reports noting the presence of a metallic foreign body in his left knee.  See 1995 Radiology Report; see also June 2012 VA Medical Record.

Psychiatric Disorder

(a)  Identify any psychiatric disorder found to be present.

(b)  For each psychiatric disorder identified, state whether it is at least as likely as not that the condition is caused or aggravated by any one or more of the Veteran's service-connected disabilities.

All examination reports are requested to include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

3.  After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

